Citation Nr: 1129683	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In May 2007, the Veteran provided testimony at a hearing before RO personnel.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The Board notes that, in an October 1993 statement, the Veteran alleged that he did not remember receiving a rating decision concerning his back disability in response to the claim he filed in 1974 or 1975.  In this regard, the Veteran and his representative must be informed of any decision made by the RO and of his appellate rights.  38 C.F.R. § 19.25 (2010).  In addition, a determination on a claim by the agency of original jurisdiction (AOJ) is final only when the claimant is properly notified and when an appeal is not perfected as prescribed by law.  38 C.F.R. § 20.1103 (2010).  

In this case, however, a review of the claims file shows no indication that the Veteran was not properly notified of the RO's January 1977 rating decision concerning his back disorder.  The claims file contains an August 1977 notice letter of the January 1977 rating decision.  There is no evidence that the notification was not received by the Veteran or that it was returned to the RO.  More importantly, by a statement dated in September 1977, the Veteran indicated his receipt of the August 1977-issued rating decision.  Specifically, in his September 1977 statement, the Veteran referenced the August 1977-issued rating decision and requested a reconsideration of the RO's decision based on evidence of treatment for his back during service.  The RO had informed the Veteran the treatment records in service did not show treatment for a back disorder.  Thereafter, no correspondence from the Veteran followed until December 1978, when the Veteran requested a status update of his claim.  In a March 1979 letter, he was informed that the medical records submitted did not show treatment for a back disability.  He did not timely file a notice of disagreement and substantive appeal (e.g., VA Form 9) to perfect an appeal of the August 1977-issued rating decision; therefore, that rating decision is considered to be final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  Thus, because there is evidence that the Veteran was notified of the August 1977-issued rating decision and of his appellate rights, but that he failed to perfect an appeal of that claim, the Board characterizes the issue of service connection for a back disorder as one of whether new and material evidence has been received to reopen a previously denied claim for service connection.

The issue of service connection for a low back disorder is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1977-issued rating decision, the RO denied service connection for a back condition.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  The additional evidence received since the August 1977-issued rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.



CONCLUSIONS OF LAW

1.  The August 1977-issued rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the August 1977-issued decision to reopen a previously denied claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in July 2005 and April 2006.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, as is the case here with respect to the issue on appeal, the April 2006 VCAA notice letter is compliant with the decision by the U. S. Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently explained the bases of the prior denials (i.e., the deficiencies in the evidence when the claim was previously considered).  

Furthermore, the April 2006 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA notice pursuant to Dingess, supra, and to Kent, supra, with respect to the September 2005 rating decision until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess, supra.  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice was provided in April 2006, after issuance of the initial unfavorable AOJ decision in September 2005.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in July 2005, followed by subsequent VCAA, Dingess, and Kent notice in April 2006, the RO readjudicated the claim in an SOC dated in January 2007.  Thus, the timing defect in the notice has been rectified.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), relevant VA treatment records, and medical records from the Social Security Administration (SSA).  Further, the Veteran has submitted statements in support of his claim.  He also was provided a hearing before RO personnel in connection with his claim.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

In an August 1977-issued rating decision, the RO denied service connection for a back condition.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The Veteran's claim to reopen a previously denied claim for service connection was received in January 2008.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As previously noted, in its August 1977-issued rating decision, the RO denied service connection for a back condition because there was no evidence that the back disorder was incurred in service and recent VA back examination was negative.  

Upon reviewing the evidence received since the August 1977-issued rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  Specifically, recent VA and private treatment records indicate a current diagnosis of a back disorder.  See, e.g., VA X-ray report dated in November 2004; private magnetic resonance imaging (MRI) report dated in January 2005; private treatment record dated in March 2005; and neurological evaluation report from T.H. Grant, M.D., dated in April 2005. 
  
Thus, presuming the credibility of this evidence, these treatment records present evidence that the Veteran currently has at least one back disorder.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the Veteran's claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the previously denied claim for a back disorder is reopened.  To this extent the appeal is granted.   


REMAND

Before addressing the merits of the issues concerning service connection, the Board finds that additional development of the evidence is required.

Initially, with regard to the issue of service connection for a back disorder, a remand is necessary to obtain a VA examination and a nexus opinion concerning the relationship between any spine disorder, including arthritis, and the Veteran's active military service.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In this case, a review of the Veteran's service treatment records (STRs) reveals treatment for back pain on several occasions in 1969.  Initially, the Veteran complained of pain in his upper lumbar area after a mile run in January 1969.  Physical examination at the time showed mild paravertebral muscle spasm, decreased range of motion, straight leg raising of 50 degrees bilaterally, but no tenderness.  The impression was lumbar spine strain.  A February 1969 X-ray of the spine showed four vertebrae that had the configuration of the lumbar vertebrae; otherwise, the bony architecture was within normal limits and the joint spaces were well-preserved.

Post-service, a July 1973 private treatment record noted complaints of low back pain, although a December 1976 VA examination found no back disability.  More current VA and private treatment records indicate a current diagnosis of a back disorder.  See, e.g., VA X-ray report dated in November 2004; private magnetic resonance imaging (MRI) report dated in January 2005; private treatment record dated in March 2005; and neurological evaluation report from T.H. Grant, M.D., dated in April 2005.

Thus, given evidence of in-service treatment for back pain and other symptomatology on several occasions, and given evidence of a current diagnosis of a back disorder, a VA examination and nexus opinion are needed to determine whether any current back disorder is related in any way to the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination by an appropriate specialist to determine the nature and extent of any back disorder and the etiology of any such disorder.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has any back disorder(s), and if so, whether any existing back disorder(s), is at least as likely as not (50 percent or more probable) incurred in, or aggravated by, his military service.  In making this determination, the examiner is asked to consider the Veteran's service treatment records, which noted complaints of, and treatment for, back pain and radiation on several occasions.  The examiner also is to consider post-service treatment records, including a July 1973 treatment record noting complaints of back pain.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

2.  Readjudicate the Veteran's claim for service connection for a back disorder, including any additional evidence obtained by the AOJ on remand.  If any determination remains unfavorable to the appellant, he and his representative should be provided with another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the supplemental statement of the case before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


